Citation Nr: 1033256	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-35 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral optic atrophy 
peripheral vision.

2.  Entitlement to service connection for hearing loss including 
as due to a tumor of the parotid gland.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for residuals of asbestos 
exposure.

7.  Entitlement to service connection for malaria.

8.  Entitlement to service connection for Leishmaniasis.

9.  Entitlement to special monthly pension (SMP).

10.  Entitlement to service connection for a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran evidently served the Alabama Army National Guard from 
February 1970 to January 2005, and had verified active military 
service from March 2003 to December 2004.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from March and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues of entitlement to service connection for bilateral 
optic atrophy peripheral vision, hearing loss due to a parotid 
gland tumor, and hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

In an August 3, 2010 signed statement, prior to the promulgation 
of a decision in the appeal, the Veteran specifically indicated 
that he did not wish to appeal the issues entitlement to service 
connection for malaria, Leishmaniasis, PTSD, residuals of 
asbestos exposure, glaucoma, SMP, and a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the issues of entitlement to service connection for 
malaria, Leishmaniasis, PTSD, residuals of asbestos exposure, 
glaucoma, SMP, and a TDIU have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Malaria, Leishmaniasis, PTSD, Residuals of Asbestos Exposure, 
Glaucoma, SMP, and a TDIU.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.  In an August 3, 2010 signed statement, the Veteran 
specifically clarified that he did not wish to appeal the issues 
of service connection for malaria, Leishmaniasis, PTSD, residuals 
of asbestos exposure, glaucoma, SMP, and a TDIU and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeals as to the issues of entitlement to service 
connection for malaria, Leishmaniasis, PTSD, residuals of 
asbestos exposure, glaucoma, SMP, and a TDIU and they are 
dismissed.

ORDER

The appeal as to the issue of service connection for malaria is 
dismissed.

The appeal as to the issue of service connection for 
Leishmaniasis is dismissed.

The appeal as to the issue of service connection for PTSD is 
dismissed.

The appeal as to the issue of service connection for residuals of 
asbestos exposure is dismissed.

The appeal as to the issue of service connection for glaucoma is 
dismissed.

The appeal as to entitlement to SMP is dismissed.

The appeal as to entitlement to a TDIU is dismissed.


REMAND

First, it appears that the Veteran may be in receipt of Social 
Security Administration (SSA) disability benefits.  Notably, a 
December 2005 VA examination report indicates that the Veteran 
received SSA benefits due to a vision disorder.  Moreover, March 
and August 2006 RO data inquiries of SSA benefits reveal that the 
Veteran's disability began in June 2005, and he appeared to be in 
receipt of monthly benefits since November 2005.  To date, 
however, a complete copy of the Veteran's SSA records has not 
been associated with the claims file.  In this regard, the Board 
notes that the question of whether SSA records could contain 
evidence relevant to the claims cannot be resolved without a 
review of those records.  As such, the claims must be remanded to 
obtain these records.  38 C.F.R. § 3.159(c)(2) (2009); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Second, the Veteran seeks service connection for bilateral optic 
atrophy peripheral vision loss.  According to private medical 
records and statements from J.A.K., M.D., a retinal specialist, 
dated from 1997 to 2003, in 1997, the Veteran experienced a 
blocked artery that caused damage to his left eye vision, for 
which there was no treatment.  The prognosis at that time was 
that the vision would likely not improve.  In an October 1997 
letter, Dr. J.A.K. said that the Veteran's severe vision loss and 
disc swelling was not consistent with idiopathic retrobulbar 
optic neuritis and the Veteran was advised to have a 
cardiovascular evaluation.  In his February 2003 signed 
statement, Dr. J.A.K. said that "seldom does the vision get 
worse after non-arteritic ischemic optic neuropathy."  The 
Veteran's visual acuity was 20/20 in his right eye and 20/160 in 
his left eye.  If that continued, the medical specialist said 
that the Veteran was not quite at the "legally blind" level in 
the left eye. 

A December 2003 Medical Evaluation Board (MEB) report indicates 
that the Veteran complained of decreased vision in both eyes, 
with a history of left eye loss of vision since 1997.  According 
to the report, in February 2003, the Veteran saw a retinal 
specialist, his right eye visual acuity was 20/20, his left eye 
visual acuity was 20/160, and he was noted to have non-arthritic 
anterior ischemic optic neuropathy in the left eye.  Upon 
clinical ophthalmologic evaluation, optic atrophy of both eyes 
was diagnosed.  A March 2004 MEB report indicates that the 
Veteran had optic atrophy of both eyes that originated in 
February 2003 and did not exist prior to service, and he was 
referred to a Physical Evaluation Board (PEB).  An August 2004 
MEB report includes a diagnosis of optic atrophy in both eyes and 
maculpathy of the right eye modest and also glaucoma.  A 
September 2004 PEB concluded that the Veteran's bilateral optic 
atrophy existed prior to service and was not aggravated by 
service.

January and March 2005 VA outpatient optometry records indicate 
the Veteran was diagnosed with bilateral anterior ischemic optic 
neuropathy (AION) and was legally blind. 

In January 2006, a VA optometrist examined the Veteran and noted 
his report of a sudden decrease of right eye vision in August 
2003 and loss of peripheral vision with a similar episode in his 
left eye in 1997.  The diagnosis was acute loss of vision.

In a June 2006 written statement to the RO, the Veteran's service 
representative requested that the Veteran be examined by an 
ophthalmologist to determine if his eye disorder was aggravated 
by active service.  A July 2006 RO record indicates that a 
"special ophthalmological examination was required."  

However, a July 2006 VA examination report regarding the 
Veteran's claimed hypertension indicates that the requested eye 
examination was cancelled as there was adequate medical evidence.  
The VA examiner said that the Veteran's hypertension started in 
1996 when he had a stroke that involved blurred vision of the 
left eye, and concluded that the Veteran's hypertension was not 
aggravated by active military service.  No opinion was rendered 
regarding the Veteran's bilateral optic atrophy. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

While some of the Veteran's service treatment records, dated from 
2003 to 2004, were obtained, the majority of his service 
treatment records appear to be unavailable, according to a 
September 20, 2005 RO memorandum regarding their unavailability.  
Nevertheless, in this case, the RO has not determined whether 
there is clear and unmistakable evidence that any currently 
diagnosed bilateral eye disorder preexisted the appellant's entry 
into active military service in March 2003 and was not aggravated 
by service.  See e.g., Grantham v. Brown, 8 Vet. App. 228, 235 
(1995).

Additionally, it appears that the Veteran had over 30 years of 
service in the Alabama Army National Guard, however, there has 
been no effort to verify the dates of his service, nor are there 
records that provide the specific dates of his terms of active 
duty for training and inactive duty for training service.  Hence, 
each and every date and type of service must be verified before 
the claims may be properly adjudicated.  

Finally, recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Confirm all of the Veteran's service 
dates, to include each and every period of 
active duty for training and inactive duty 
for training.  All efforts to obtain these 
records should be fully documented.  The 
Veteran's Reserve unit(s), and the 
National Personnel Records Center must 
provide a negative response if records are 
not available.  If the RO/AMC cannot 
locate such records, the RO/AMC must 
specifically document any attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.	Contact the Social Security Administration 
and request copies of the administrative 
decision and all medical records 
considered in the Veteran's claim for SSA 
disability benefits (and any subsequent 
disability determination evaluations).  
All records obtained should be associated 
with the claims file.  If these records 
are not available, certification of such 
should be placed in the record.

3.	Obtain all VA medical records regarding 
the Veteran's treatment at the Tuscaloosa 
VA medical facility for the period from 
March 2005 to the present, and any 
additional VA and non-VA medical records 
identified by him.  If any records are 
unavailable, a memorandum detailing all 
efforts to obtain them should be placed in 
the claims file and the Veteran and his 
representative so notified in writing.

4.	Then, schedule the Veteran for a VA 
examination, performed by an 
ophthalmologist (preferably a retinal 
specialist, if available), to determine 
the etiology of any diagnosed bilateral 
eye disorder(s) found to be present.  
Prior to the examination, the examiner 
should review the Veteran's claims folder, 
including the October 31, 1997 and 
February 14, 2003 statements from Dr. 
James A. Kimble; and service treatment 
records dated September 12-20, 2003 
(noting hypertension retinopathy versus 
impending cancerous occlusion), February 
2004 MEB report (noting optic nerve 
atrophy) and March 2004 MEB report (noting 
optic atrophy that began in February 
2003).  A complete history of the claimed 
left and right eye disorder(s) should be 
obtained from the Veteran.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The examining physician is requested to 
address the following matters:

a.		Does the appellant currently have a 
left or right eye disorder manifested 
by optic atrophy and/or loss of 
peripheral vision, etc?

b.	Taking into consideration the 
available evidence, when did the 
disability (or disabilities) begin?

c.	If any left or right eye disability 
was incurred before March 2003, was 
there a permanent increase in 
disability, beyond the natural 
progress of the disorder, during the 
Veteran's period of military duty, 
namely from March 2003 to December 
2004?

d.	If any diagnosed left or right eye 
disability was incurred after March 
2003, the examiner is requested to 
provide an opinion concerning the 
etiology of any diagnosed left or 
right eye disorder, including optic 
atrophy and peripheral vision loss 
found to be present, to include 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed left or right eye disorder, 
including optic atrophy and 
peripheral vision loss were caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 
probability).

e.	A rationale should be provided for 
all opinions expressed.  The 
Veteran's medical records should be 
made available to the examiner prior 
to the examination and the 
examination report should indicate if 
the Veteran's medical records were 
reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

5.	The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  If any 
questions posed were not answered, return 
the case to the examiner.

6.	Then, the AMC/RO should readjudicate the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


